—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 11, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in refusing to submit to the jury the crime of robbery in the third degree as a lesser-included offense of the crime of robbery in the second degree. The defendant asserts that the jury reasonably could have found that the victim did not suffer physical injury required for the crime of robbery in the second degree (see, Penal Law § 160.10 [2] [a]; § 10.00 [9]). We disagree.
While robbing the victim, the defendant placed her in a chokehold and repeatedly punched her in the face with his fists. The victim fell to the floor and was unconscious for a few minutes. As a result of the incident, the victim’s face was swol*434len, her neck was bruised, and one of her eyes was almost shut to the point where she could not see. She was treated for her injuries at a hospital emergency room. On the day of the trial, almost six months later, she testified that she still felt pain in her face. Given the nature and extent of the injuries that the defendant inflicted on the victim, there was no reasonable view of the evidence which would have supported a finding that the defendant committed the lesser, but not the greater, offense (see, CPL 300.50 [1]; People v Butler, 84 NY2d 627, 631; People v Glover, 57 NY2d 61, 63; People v Henderson, 41 NY2d 233, 235). Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.